
	

115 HR 5353 : Eliminating Opioid Related Infectious Diseases Act of 2018
U.S. House of Representatives
2018-06-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS2d Session
		H. R. 5353
		IN THE SENATE OF THE UNITED STATES
		June 13, 2018Received; read twice and referred to the Committee on Health, Education, Labor, and PensionsAN ACT
		To amend the Public Health Service Act to reauthorize and expand a program of surveillance and
			 education, carried out by the Centers for Disease Control and Prevention,
			 regarding infections associated with injection drug use.
	
	
 1.Short titleThis Act may be cited as the Eliminating Opioid Related Infectious Diseases Act of 2018. 2.Reauthorization and expansion of program of surveillance and education regarding infections associated with illicit drug use and other risk factorsSection 317N of the Public Health Service Act (42 U.S.C. 247b–15) is amended to read as follows:
			
				317N.Surveillance and education regarding infections associated with illicit drug use and other risk
			 factors
 (a)In generalThe Secretary may (directly and through grants to public and nonprofit private entities) provide for programs for the following:
 (1)To cooperate with the States and Indian tribes in implementing or maintaining a surveillance system to determine the incidence of infections commonly associated with illicit drug use, including infections commonly associated with injection drug use such as viral hepatitis, human immunodeficiency virus, and infective endocarditis, and to assist the States in determining the prevalence of such infections, which may include the reporting of cases of such infections.
 (2)To identify, counsel, and offer testing to individuals who are at risk of infections as a result of injection drug use, receiving blood transfusions prior to July 1992, or other risk factors.
 (3)To provide appropriate referrals for counseling, testing, and medical treatment of individuals identified under paragraph (2) and to ensure, to the extent practicable, the provision of appropriate follow-up services.
 (4)To develop and disseminate public information and education programs for the detection and control of infections described in paragraph (1), with priority given to high-risk populations as determined by the Secretary.
 (5)To improve the education, training, and skills of health professionals in the detection and control of infections and the coordination of treatment of addiction and infectious diseases described in paragraph (1), with priority given to substance use disorder treatment providers, pediatricians and other primary care providers, obstetrician-gynecologists, infectious diseases clinicians, and HIV clinicians.
 (b)Laboratory proceduresThe Secretary may (directly or through grants to public and nonprofit private entities) carry out programs to provide for improvements in the quality of clinical-laboratory procedures regarding infections described in subsection (a)(1).
 (c)DefinitionsIn this section: (1)The term Indian tribe has the meaning given that term in section 4 of the Indian Self-Determination and Education Assistance Act.
 (2)The term injection drug use means— (A)intravenous administration of a substance in schedule I under section 202 of the Controlled Substances Act;
 (B)intravenous administration of a substance in schedule II, III, IV, or V under section 202 of the Controlled Substances Act that has not been approved for intravenous use under—
 (i)section 505 of the Federal Food, Drug and Cosmetic Act; or (ii)section 351 of the Public Health Service Act; or
 (C)intravenous administration of a substance in schedule II, III, IV, or V under section 202 of the Controlled Substances Act that has not been prescribed to the person using the substance.
 (d)Authorization of appropriationsFor the purpose of carrying out this section, there are authorized to be appropriated $40,000,000 for each of the fiscal years 2019 through 2023..
		
	Passed the House of Representatives June 12, 2018.Karen L. Haas,Clerk
